DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1, 3, 8, 9, 11, 19, 21 and 86-90 are pending and under examination.

35 USC § 102(b) rejections withdrawn 
The rejection of claims(s) 1, 3, 8, 11 and 19 under 35 U.S.C. 102(a1)(a2) as being anticipated by  Vitiello (US 20150140041, published  21 May 2015) are withdrawn in view of Applicant’s amendments to claim 1.

35 USC § 103(a) rejection withdrawn 
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Vitiello (US 20150140041, published  21 May 2015, cited previously) in view of Hacohen et al (US 20110293637, published 1 December 2011) is withdrawn in view of Applicant’s amendments to claim 9.



35 USC § 112(a) rejections maintained 
The rejection of claims 1, 3, 8, 9, 11, 19, 21 and 86-90 for failing to comply with the written description requirement are maintained.
	The claims are drawn to a method of making immune cells for use in treating a patient having a tumor, comprising: generating in silica a plurality of n-mers that contain at least one patient- and cancer-specific cancer neoepitope using omics data from the in silica the n-mers to obtain a subset of neoepitope sequences wherein the filtering is filtering by type of mutation, filtering by strength of expression, filtering by subcellular location, and/or filtering by binding affinity towards an HLA-type of the patient; preparing at least one synthetic n-mer peptide using sequence information from the subset of neoepitope sequences; exposing a plurality of immune competent cells ex vivo to antigen-presenting cells comprising the synthetic n-mer, wherein the immune competent cells are obtained from the patient having the tumor.
The specification only discloses how to obtain patient- and cancer-specific cancer neoepitopes (paragraphs 34, 37, 42, 44). The specification does not disclose the structure of any patient- and cancer-specific cancer neoepitopes. However, the claims require knowledge of the amino acid sequences of the patient- and cancer-specific cancer neoepitope peptides or the nucleic acid sequences of the nucleic acid encoding the patient- and cancer-specific cancer neoepitope peptides because the claims recite preparing at least one synthetic n-mer peptide using sequence information from the subset of neoepitope sequences; exposing a plurality of immune competent cells ex vivo to antigen-presenting cells comprising the synthetic n-mer for use in treating a patient having a tumor.

Applicant argues that the pending claims are not drawn to "the genus of patient specific tumor neoepitopes" as alleged by the Examiner, but to methods of making immune cells for use in treating a patient having a tumor. Applicant argues that a skilled artisan would understand that methods of identifying cancer cell specific mutations were known, and these methods are also set forth in the specification. Applicant further argues that under the Examiner's analysis, which requires the structure or amino acid
sequences of the neoepitope, methods that are directed to a patient specific tumor would rarely, if ever, meet the written description requirement. Applicant argues that as 
Applicant argues that the instant claims are distinguishable from the invalid claims in Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916,927 (Fed. Cir. 2004). Applicant argues that although the Univ. of Rochester court found that the patent at issue did not disclose compounds that could be used in a method of selectively inhibiting PGHS-2 activity in a human host, it also found that there was written
description support for assays that may be used to identify such compounds. Id. at 927.
Applicant argues that the instant claims are more analogous to the assay claims in University of Rochester in that the claims require the use of known methods to identify mutations that are unique to the patient, and then making a plurality of n-mers corresponding to those mutations. Applicant argues that the n-mers are filtered by type of mutation, by strength of expression, by subcellular location, and/or by binding affinity towards an HLA-type of the patient. The filtered n-mers are used to prepare synthetic n-mer peptide. Antigen presenting cells (for example, dendritic cells) from the patient are then are transfected with the synthetic n-mer peptides, which is then exposed to immune competent cells obtained from the patient having the tumor. Applicant argues that the specification describes all these steps clearly.
	Applicant’s arguments have been considered but are not persuasive. As an initial note the present claims are drawn to a method of making immune cells for use in treating a patient having a tumor not a method for screening assays to identify compounds as were found allowable in University of Rochester. One of the claims found to not satisfy the written description requirement was drawn to a method for selectively inhibiting PGHS-2 activity in a human host, comprising administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product to a human host in need of such treatment. Thus, the methods were drawn to the use of the non-steroidal compounds, not to the non-steroidal compounds. There were no listed non-st paragraph). 
	In the present claims, the structure of the patient- and cancer-specific
cancer neoepitope is required for the method of making immune cells for use in treating a patient having a tumor comprising preparing at least one synthetic n-mer peptide using sequence information from the subset of neoepitope sequences and exposing a plurality of immune competent cells ex vivo to antigen-presenting cells comprising the synthetic n-mer. The claims do not require just any peptide for a novel method of making immune cells for use in treating a patient, but patient- and cancer-specific cancer neoepitopes.  The present specification describe methods for screening for and identifying the patient- and cancer-specific cancer neoepitopes but does not disclose the structure of any patient- and cancer-specific cancer neoepitopes that are necessary to be able to make immune cells for use in treating a patient having a tumor.


35 USC § 103(a) rejections maintained 
The rejections of claims 1, 3, 8, 11, 19, 21 and 86-90 under 35 U.S.C. 103 as being unpatentable over Vitiello (US 20150140041, published  21 May 2015, cited previously) in view of Hacohen et al (US 20110293637, published 1 December 2011) are maintained.

	Vitiello does not disclose a targeting sequence that targets the patient-specific tumor neoepitope to MHC-1 or MHC-11 presentation or a step of administering to the patient an immune checkpoint inhibitor before the step of administering the plurality of immune competent cells.
Hacohen discloses the administration of anti-PD-1 or anti-PD-L1 antibodies along with a neoantigen vaccine (paragraph 139). Hacohen also discloses substituting and/or extending the neoantigen peptide with hydrophobic amino acids to aid in the binding of the neoantigen to the MHC molecule paragraphs 105-111). Hacohen discloses that the peptides may be 8-10 amino acids in length (paragraph 9). Hacohen discloses measuring antibody response following administration of an antigen (paragraph 123).
One of ordinary skill in the art would have been motivated to apply Hacohen’s administration of anti-PD-1 or anti-PD-L1 antibodies to Vitiello’s method of treating a cancer patient comprising administering T cells that were previously ex vivo exposed to antigen-presenting cells comprising patient-specific tumor neoepitopes because both Vitiello and Hacohen teach the administration of patient-specific tumor neoepitopes to cancer patients.  Hachohen disclose that the patient-specific tumor neoepitopes activate CD8+ T cells (paragraphs 7, 35, 53-55). Hacohen further disclose generating T cell ex vivo that recognize the neoepitopes (paragraph 36). Hacohen disclose host cell genetically engineered to express neoepitopes (paragraphs 69-71). It would have been prima facie obvious to combine Vitiello’s method of treating a cancer patient comprising administering T cells that were previously ex vivo exposed to antigen-presenting cells comprising patient-specific tumor neoepitopes with Hacohen’s administration of anti-PD-ex vivo exposed to antigen-presenting cells comprising patient-specific tumor neoepitopes further comprising administering an immune checkpoint inhibitor.

Applicant argues that the cited references do not disclose all the limitations of the instant claims. Applicant argues that the filtering step of independent claim 1 is not disclosed in Vitiello or Hacohen. The filtering step includes filtering by type of mutation, filtering by strength of expression, filtering by subcellular location, and/or filtering by binding affinity towards an HLA-type of the patient. Applicant argues that the
rejection contends that the filtering step is recited in Hacohen [0060]. Applicant argues that Hacohen paragraph [0060] as a whole explains that Hacohen is narrowing down mutant peptides compared to the wild type peptides, or comparing tumor-specific mutant residues vs. those with the germline residue. Applicant argues that Hacohen is not filtering neoepitopes to obtain a subset thereof as recited in the instant
claims; rather Hacohen is narrowing down mutant peptides compared to wild type peptides or compared to germline residues. Applicant argues that neither Vitiello nor
Hacohen disclose the filtering steps recited in instant claim 1, which includes filtering by type of mutation, filtering by strength of expression, filtering by subcellular location, and/or filtering by binding affinity towards an HLA-type of the patient.
	Applicant’s arguments have been considered but are not persuasive. The specification disclose that “identified neoepitopes can then be further filtered for a match to the patient's HLA type to increase likelihood of antigen presentation of the neoepitope” (paragraph 34). The specification further disclose that “identified and selected neoepitopes can then be further filtered in silico against an identified patient HLA-type. Such HLA-matching is thought to ensure strong binding of the neoepitopes to the MHC-I complex of nucleated cells and the MHC-II complex of specific antigen presenting cells” (paragraph 41). Thus, it has been interpreted that the limitation filtering in silica the n-mers to obtain a subset of neoepitope sequences wherein the
filtering is filtering by type of filtering by binding affinity towards an HLA-type of the patient has been interpreted as selecting peptides based on their ability to bind a 50. Hacohen does disclose “filtering” peptides based on the affinity of peptides to the HLA haplotype of the patients. Hacohen selects peptides which have been determined to selectively bind the HLA haplotype of the patient at a specified affinity. Vitiello disclose that the neoantigenic peptides are identified using algorithms based on the HLA type of the patient (paragraphs 10, 25). Vitiello disclose that prioritization of the peptides used to test specificity of the cancer specific T cell lines can be done according to their affinity to the patients’ MHC. Thus, both Hacohen and Vitiello teach filtering in silico the n-mers to obtain a subset of neoepitope sequence wherein the filtering is filtering by binding affinity towards an HLA-type of the patient.


NEW REJECTION:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3, 8, 9, 11, 19, 21 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Vitiello (US 20150140041, published  21 May 2015, cited previously) in view of Hacohen et al (US 20110293637, published 1 December 2011) in further view of Saint-Remy (US 2011/0002903, published 6 January 2011).
	Neither Vitiello nor Hacohen disclose a YXXO motif for targeting.
Saint-Remy disclose amino acid sequences, including YXXO for facilitating immunogenic cancer peptides into late endosomes for processing and presenting within MHC molecules (paragraph 71).
One of ordinary skill in the art would have been motivated to apply Saint-Remy’s targeting peptide motif, YXXO, to Vitiello and Hacohen’s method of treating a cancer patient comprising administering T cells that were previously ex vivo exposed to antigen-presenting cells comprising patient-specific tumor neoepitopes because Saint-Remy discloses that the targeting peptide motif, YXXO allows for processing and efficient presentation of the antigen-derived T cell epitopes by MHC molecules. It would have been prima facie obvious to combine Vitiello and Hacohen’s method of treating a cancer patient comprising administering T cells that were previously ex vivo exposed to antigen-presenting cells comprising patient-specific tumor neoepitopes with Saint-Remy’s targeting peptide motif, YXXO to have a method of treating a cancer patient comprising administering T cells that were previously ex vivo exposed to antigen-presenting cells comprising patient-specific tumor neoepitopes using the targeting peptide motif, YXXO for efficient presentation of the antigen-derived T cell epitopes by MHC molecules.

Summary

Claims 1, 3, 8, 9, 11, 19, 21 and 86-90 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642